Case 1:18-cr-00123-CBA-RER Document 209 Filed 05/03/19 Page 1 of 6 PageID #: 2831



  MEG:KDE/AS
  F.#2015R01691

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

   UNITED STATES OF AMERICA

            - against -                                                  18-CR-123 (S-1)(CBA)

   JOHN SCARPA, JR.,

                               Defendant.

   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




                            THE GOVERNMENT’S VOIR DIRE REQUESTS,
                                LIST OF NAMES AND PLACES, AND
                                     SUMMARY OF THE CASE




                                                                    RICHARD P. DONOGHUE
                                                                    UNITED STATES ATTORNEY
                                                                    Eastern District of New York
                                                                    271 Cadman Plaza East
                                                                    Brooklyn, New York 11201



  Keith D. Edelman
  Andrey Spektor
  Assistant U.S. Attorneys
         (Of Counsel)
Case 1:18-cr-00123-CBA-RER Document 209 Filed 05/03/19 Page 2 of 6 PageID #: 2832




                         THE GOVERNMENT’S VOIR DIRE REQUESTS

                   The government respectfully requests that in addition to the Court’s usual voir

  dire questions, the Court ask the following questions in jury selection for this case. The

  government respectfully submits that the questions listed below would aid in the selection of

  a fair, impartial and unbiased jury. In addition, the government submits a brief summary of

  the case, as well as a list of persons and places that the government expects to be mentioned

  at trial.

              A.   Personal Experience with the Criminal Justice System

                   1.     You will hear testimony in this case from various law enforcement

  officers, including members of the New York City Police Department (“NYPD”) and a

  former Assistant District Attorney from the Suffolk County District Attorney’s Office. Do

  you feel predisposed for any reason to either believe or disbelieve a law enforcement

  officer’s or prosecutor’s testimony? Have you, your family members or any close friends

  received unfair treatment from police, prosecutors or law enforcement agencies?

                   2.     Have you, or has any member of your family, either as an individual or

  in the course of business, ever been a party to any legal action, criminal case, or dispute with

  the United States, with any agencies or employees of the United States, the NYPD, the

  Suffolk County District Attorney’s Office, or otherwise had any interest in any such legal

  action, case or dispute or its outcome?

                   3.     Do you believe that fingerprint, DNA or other types of forensic

  evidence are required to prove a defendant’s guilt beyond a reasonable doubt? Would you

  have any difficulty in finding the defendant guilty if the government proved its case beyond a


                                                   2
Case 1:18-cr-00123-CBA-RER Document 209 Filed 05/03/19 Page 3 of 6 PageID #: 2833




  reasonable doubt based on other evidence, like witness testimony or phone calls, without any

  forensic evidence?

         B.     Case-Specific Questions

                4.      You will learn during the course of this trial that law enforcement

  obtained a court-authorized wiretap to secretly listen to a person’s telephone conversations.

  This investigatory technique to gather evidence is lawful and proper. Would the use of

  lawfully intercepted communications over a telephone affect your ability to consider such

  evidence fairly?

                5.      Are any family members or friends active or retired criminal defense

  attorneys?

         C.     Other Questions

                6.      Have you served on a jury before? Grand jury or trial jury? Criminal

  or civil? Was that jury able to reach a verdict?

                7.      Where do you get your news?




                                                 3
Case 1:18-cr-00123-CBA-RER Document 209 Filed 05/03/19 Page 4 of 6 PageID #: 2834




                                  STATEMENT OF THE CASE

                The indictment in this case charges the defendant, John Scarpa, Jr., a criminal

  defense attorney, with conspiring to participate in and actually participating in a bribery

  scheme. The charges are related to a criminal trial that occurred in Suffolk County.

  According to the indictment, the defendant agreed to bribe a witness. The evidence in this

  case will consist primarily of recordings of telephone calls captured over a court-ordered

  wiretap. The trial will begin on Monday, May 20, 2019, and the parties anticipate that the

  case will be concluded by Friday, May 24, 2019.




                                                 4
Case 1:18-cr-00123-CBA-RER Document 209 Filed 05/03/19 Page 5 of 6 PageID #: 2835




                              LISTS OF NAMES AND PLACES

  Defendant and Defense Counsel

        1.     John Scarpa, Jr. (Defendant)

        2.     Steven Raiser, Esq.

        3.     Thomas Kenniff, Esq.

  Seated at the Government’s Table

        1.     Keith D. Edelman (Assistant U.S. Attorney)

        2.     Andrey Spektor (Assistant U.S. Attorney)

        3.     Alex Minsk (Paralegal Specialist, U.S. Attorney’s Office)

  Possible Government Witnesses and Other Names

        1.     Special Agent Conor O’Sullivan, Federal Bureau of Investigation

        2.     Detective Richard Santangelo, Queens County District Attorney’s Office

        3.     Detective Eugene Lang, New York City Police Department

        4.     Investigator Adam Czach, New York State Department of Corrections and
               Community Supervision

        5.     Sergeant Arthur LaFranca, Suffolk County Sheriff’s Office

        6.     Former Suffolk County Assistant District Attorney Robert Biancavilla

        7.     Charles Gallman, also known as “TA”

        8.     Raymond Hirt

        9.     John Williams

        10.    Reginald Ross, also known as “L”

        11.    Luis Cherry

        12.    Hon. James Hudson, Suffolk County Supreme Court

                                              5
Case 1:18-cr-00123-CBA-RER Document 209 Filed 05/03/19 Page 6 of 6 PageID #: 2836




           13.   Melvin Anderson

           14.   May Frances Ross

           15.   Hon. William Condon, Suffolk County Supreme Court

           16.   Eric Aboulafa

           17.   “Y Kim”

           18.   “El Rahim”

           19.   Crystal Cincotta

           20.   Rose Barrett

           21.   Scott Brettschneider, Esq.

  Entities or Places that May be Mentioned

           1.    Downstate Correctional Facility, Fishkill, New York

           2.    Law Office of John Scarpa, Jr., 125-10 Queens Boulevard, Kew Gardens,
                 Queens, New York

  Dated:         Brooklyn, New York
                 May 3, 2019


                                                          Respectfully submitted,

                                                          RICHARD P. DONOGHUE
                                                          United States Attorney

                                                      By: /s/
                                                         Keith D. Edelman
                                                         Andrey Spektor
                                                         Assistant U.S. Attorneys
                                                         (718) 254-6328/6475

  cc:      Clerk of the Court (CBA) (By ECF)
           Steven Raiser, Esq. (By ECF)
           Thomas Kenniff, Esq. (By ECF)

                                               6
